Citation Nr: 0904525	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
the appellant's previously denied recognition as the 
veteran's surviving spouse for Dependency and Indemnity 
Compensation (DIC) benefits.





ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to March 
1945.  The veteran died in March 1991.  The appellant 
contends that she is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and April 2005 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which declined to find that the 
appellant was the veteran's surviving spouse.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of recognition of the appellant as the veteran's 
surviving spouse for VA purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An August 1997 decision declined to recognize the 
appellant as the veteran's surviving spouse for VA purposes.  
The appellant was notified of the denial and her appellate 
rights, but no appeal was perfected.  Thus, the decision was 
final.

3.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to DIC benefits 
and recognition of the appellant's status as the veteran's 
surviving spouse.  

4.  Common law marriage is recognized as valid in the state 
of Texas.

5.  The evidence fails to show that a common law marriage 
existed between the veteran and the appellant.

6.  The appellant is not considered the surviving spouse of 
the veteran.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the August 1997 decision 
declining to recognize the appellant as the veteran's 
surviving spouse is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have not been met.  38 U.S.C.A. § 101(3), (14) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.5 (a)(1), 3.50, 3.53, 3.54 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA for the 
appellant's new and material claim.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this appeal 
given the favorable nature of the Board's decision regarding 
reopening her claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board notes that the Court has held that the VCAA has no 
effect on an appeal where, as in this case, the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  As explained below, the appellant fails to meet 
the definition of "surviving spouse" for the purpose of 
legal entitlement to VA death benefits, and as such, further 
development of the factual evidence by VA would not 
substantiate the appellant's claim.  See 38 C.F.R. § 
3.159(d).  

New and material evidence

In October 1991, the RO declined to afford the appellant 
surviving-spouse status finding no evidence of a common law 
marriage relationship between the veteran and the appellant.  
The appellant was advised of the decision and of her 
appellate rights, but did not perfect an appeal of the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Pursuant to statements received in August 2002 and September 
2004, the appellant seeks to reopen her previously denied 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA purposes.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1997 
decision included, the July 1985 divorce decree regarding the 
divorce of the veteran and the appellant; the death 
certificate, dated in January 1991, naming the appellant as 
the veteran's surviving spouse; the appellant's statement of 
marital relationship indicating that she and the veteran 
cohabitated from June 1990 to March 1991; two statements from 
friends/neighbors indicating that the veteran and the 
appellant held themselves out in the community as husband and 
wife; and multiple documents with contradicting addresses of 
record.  In a letter dated in October 1991, the appellant's 
claim for death benefits was denied because she never 
submitted evidence related to her previous marriages and the 
conflicting addresses regarding her and the veteran's alleged 
cohabitation.  

Evidence received since August 1997 includes, the appellant's 
August 2002 claim for DIC indicating that she was married to 
the veteran from May 1984 to March 1991; statements from 
friends, neighbors, relatives indicating that the veteran and 
the appellant had a marital relationship; statements from the 
appellant; a funeral card naming the appellant as the 
veteran's surviving spouse; a copy of their marriage 
certificate, dated in May 1984; and a September 2004 claim 
for DIC benefits indicating that the appellant and veteran 
were divorced in 1985 and had moved back in together until 
his death.  

In a statement dated in September 2004, the appellant's 
sister indicated that the veteran and the appellant were 
divorced, but continued to live as husband and wife.  She 
indicated that they separated for "a very brief time," 
because he could not deal with her problems and his illness.  
The sister further indicated that the veteran and the 
appellant lived together as common law spouses and held 
themselves out as spouses.  She further noted that the 
appellant took care of the veteran's funeral and represented 
herself as his wife.  

In a September 2004 statement, the appellant indicated that 
she and the veteran divorced in July 1985, but moved back in 
together as common law spouses.  She indicated that the 
veteran leased an apartment for her and her son because he 
could not be around children.  The appellant advised that she 
moved back in with the veteran in February 1990 and they were 
both sick.  She related that her cousin came to take care of 
them until his death.  That same month, the appellant 
submitted another application for DIC indicating that she and 
the veteran were continuously married from May 1984 until his 
death in March 1991.  

In a November 2004 statement from the appellant's pastor, he 
indicated that he lived a few blocks from the veteran and 
visited him often.  The pastor related that the veteran 
referred to the appellant as his common law wife.  He did not 
indicate that the appellant resided with the veteran or that 
he visited her.  He did, however, recalled having prayer and 
fellowship with both the appellant and the veteran.  The 
pastor further noted that they were "living together and 
visiting in two residences."  He recalled the veteran 
telling him that he and the appellant were spouses until 
death, and they eventually lived in the same residence.  

That same month, the appellant's niece indicated that she 
moved to Waco in the fall of 1991 to care for her aunt and 
the veteran.  She indicated that the appellant and the 
veteran began residing together at the end of October 1991 
until his death.  Of note, the veteran died in March 1991.  
The niece recalled the veteran thanking her for helping his 
wife (the appellant) and her son while he was unwell.  

In a December 2004 statement of marital relationship, the 
appellant indicated that she and the veteran lived as husband 
and wife from February 1990 to March 1991.  In her notice of 
disagreement, received in January 2006, the appellant 
indicated that she lived with the veteran from the summer of 
1990 until his death.  

The Board finds that the statements from the appellant's 
pastor, sister and niece constitute new and material 
evidence.  This evidence is new as it was not before agency 
decision makers when making the most recent decision on the 
claim, and it is material because it speaks to unestablished 
facts necessary to substantiate the claim-specifically, 
whether there was a valid marriage between the appellant and 
the veteran and whether they lived together from the time of 
their marriage until the veteran's death.  The credibility of 
this new and material evidence is presumed for purposes of 
reopening the claim only.  Therefore, the veteran's 
previously denied claim of recognition as a surviving spouse 
for VA purposes is reopened.

Entitlement to recognition as the veteran's surviving spouse

The appellant contends that she and the veteran had a valid 
common law marriage following their divorce in 1985 until the 
time of his death in March 1991.  She alleged that she was 
living with the veteran at the time of his death.  

Governing law provides that DIC benefits and non-service 
connected death pension benefits may be paid to the surviving 
spouse of a veteran if certain requirements are met.  38 
U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2008).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The state of Texas, where the veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
See Tex. Fam. Code Ann. § 2.401 (2008).  The proponent of 
such a marriage may establish these elements by either direct 
or circumstantial evidence.  See Russell v. Russell, 865 
S.W.2d 929, 932 (Tex. 1993).

Initially, the Board notes that merely living together is not 
sufficient to prove that the appellant and the veteran had a 
common law marriage.  A marriage must be valid by the law of 
the State where entered into, to be recognized as valid in 
any other jurisdiction.  Loughran v. Loughran, 292 U.S. 216 
(1934).  Thus, the fact the veteran and the appellant may 
have they lived together in a jurisdiction that recognized 
common law marriages is insufficient to establish a legal 
common law marriage.  Id.  The appellant must prove that she 
formed a common law marriage in a specific state to have a 
"legal marriage."  Id.

The evidence of record reflects that the appellant and the 
veteran were divorced in July 1985, and the appellant does 
not contend otherwise.  That same month in a submission to 
VA, the veteran asked that VA remove the appellant and her 
son as dependents due to their divorce.  The veteran did not 
mention the appellant, or any relationship with the 
appellant, in any subsequent correspondence with VA.  In 
March 1991, the appellant contacted VA and reported the 
veteran's death.  The address she listed in her 
correspondence differed from the address listed on the 
veteran's death certificate dated earlier that month.  

In a letter dated in August 1991, VA requested that the 
appellant submit additional evidence clarifying the nature of 
her previous marital relationships.  VA also requested that 
she discuss the inconsistencies in her home addresses during 
the time period of the alleged cohabitation with the veteran.  
The appellant did not respond to these requests.  

As described in the section above, the appellant has listed 
different "start dates" regarding her and the veteran's 
alleged cohabitation to support her contention that they had 
a valid common law marriage.  In her initial June 1991 
application for DIC benefits, she indicated that she and the 
veteran began living together in June 1990 until his death 
and they were in a common law marriage.  In her June 1997 
application for DIC benefits, the appellant indicated that 
she and the veteran were married from May 1984 until his 
death in March 1991.  She indicated that she and the veteran 
lived continuously from the date of marriage until the date 
of death.  The appellant indicated the same thing in her 
August 2002 application for DIC benefits.  She also indicated 
that she moved back in with the veteran in February 1990.  In 
her September 2004 application for DIC benefits, the 
appellant indicated that she and the veteran divorced in July 
1985, but began living together again until the time of his 
death.  She also noted that the veteran leased a place for 
the appellant and her son because the veteran was sick and 
did not want to be around children.  In December 2004, she 
indicated that she and the veteran resided as husband and 
wife from February 1990 to March 1991.  In January 2006, the 
appellant indicated that she moved in with the veteran in the 
summer of 1990.  The appellant, however, did not indicate 
that there was any agreement between her and the veteran to 
be married.  

The appellant has submitted numerous letters from friends, 
relatives and neighbors indicating that she and the veteran 
held themselves out as husband and wife.  These letters 
contradicted the appellant's assertions as to the date she 
and the veteran began cohabitating.  The evidence of record, 
however, is devoid of any reference to an agreement of 
marriage.  During the period between the veteran and 
appellant's divorce and his death in 1991, there is 
absolutely no document signed by the veteran that tends to 
indicate or suggest his agreement to enter into a marriage-
type relationship, permanent and exclusive of all others, 
with the appellant, or to undertake the obligations or 
responsibilities of marriage with the appellant.  Further, 
the appellant's submissions are wrought with inconsistencies 
regarding the alleged cohabitation of herself and the 
veteran.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant in regards to her claim for recognition as the 
veteran's surviving spouse for DIC benefits purposes.  
Although required under Texas law to establish a valid common 
law marital relationship, there is no evidence of record 
reflecting an agreement between the veteran and the appellant 
to enter into marriage.  The evidence of record is devoid of 
any assertion by the veteran, or on his behalf, related to 
the appellant and any alleged marital relationship.  
Regardless of whether the appellant lived with the veteran at 
the time of his death, the competent evidence of record 
reflects that no common law marriage existed between the 
appellant and the veteran at the time of his death as there 
was no agreement to be married.  

Further, the Board has considered the inconsistent 
submissions by the appellant regarding the date she alleged 
to have moved in with the veteran following their July 1985 
divorce.  Additionally, she has explained that they lived 
apart because of the veteran's sickness, but moved in 
together prior to his death.  On some documents, she 
indicated that she and the veteran lived together 
continuously from the date of their marriage until his death, 
and in other records, she indicated there was a temporary 
separation.  In some documents she indicated that she and the 
veteran were divorced, in others she purported to show that 
they were continuously married.  Thus, to the extent that the 
appellant has been inconsistent regarding her alleged 
cohabitation with the veteran and the alleged marital status 
between them, the Board finds the appellant is not credible.  
Further, she has not alleged that she and the veteran entered 
into an agreement to be married as required under Texas law 
in determining the existence of a common law marriage.  

Although the Board sympathizes with the appellant's 
assertions, it notes that unfortunately without any evidence 
that the veteran and the claimant were married at the time of 
his death, as defined by 38 C.F.R. § 3.1(j), or had a common-
law marriage according to the laws of the State of Texas, the 
appellant is not entitled to status as the surviving spouse 
of the veteran.  As such, the Board ultimately finds that the 
appellant is not recognized as the veteran's surviving spouse 
for VA benefit purposes.  


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to the status as the 
veteran's surviving spouse, is reopened.

Entitlement to recognition as the veteran's surviving spouse 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


